 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JUSTIN GILIO
   ALYSON A. BERG
 3 Assistant United States Attorney
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:20-CR-00057-NONE-SKO

12                                Plaintiff,            STIPULATION AND
                                                        ORDER
13                          v.                          EXTENDING DEADLINE
                                                        FOR INTERLOCUTORY
14   YUNQUAN JIANG,                                     SALE OF REAL PROPERTY

15                               Defendant.

16

17          It is hereby stipulated by and between the United States of America and defendant Yunquan

18 Jiang (“claimant”), by and through their respective counsel, as follows:

19          1.     By Stipulation and Order filed May 11, 2021 (Doc. 47), the parties stipulated to the

20 interlocutory sale of the real property located at 4985 E. White Avenue, Fresno, California, Fresno

21 County, Assessor’s Parcel Number 456-182-24 (hereafter the “Subject Property”).

22          2.     The stipulation provided that defendant be permitted to sell the property by or before

23 June 1, 2021.

24          3.     The parties wish by agreement to extend to September 3, 2021, the time in which the

25 defendant is required to sell the Subject Property. All other provisions of the Stipulation and Order for

26 ///
27 ///

28 ///


      STIPULATION AND ORDER FOR INTERLOCUTORY SALE      1
30    OF REAL PROPERTY
 1 Interlocutory Sale of Real Property filed May 11, 2011, are incorporated herein by reference, and shall

 2 remain in full force and effect.

 3                                                             Respectfully submitted,

 4                                                             PHILLIP A. TALBERT
      Dated: May 27, 2021                                      Acting United States Attorney
 5

 6                                                      By:     /s/ Alyson A. Berg
                                                               JUSTIN GILIO
 7                                                             ALYSON A. BERG
                                                               Assistant U.S. Attorney
 8

 9

10    Dated: May 27, 2021                               By:     /s/ Martin Taleisnik
                                                               MARTIN TALEISNIK
11                                                             Attorney for Defendant Yunquan
                                                               Jiang
12                                                             (As approved by email on 5/27/21)
13

14                                                      ORDER
15          IT IS HEREBY ORDERED that:
16          1.      The stipulation to extend the date by which defendant has to sell the Subject Property is
17 interlocutory sale of the real properties is granted to September 3, 2021.

18          2.      The provisions for the Stipulation and Order for Interlocutory Sale of Real Property are
19 hereby incorporated and made a part of this order.

20

21 IT IS SO ORDERED.

22       Dated:    May 28, 2021
                                                        UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28


       STIPULATION AND ORDER FOR INTERLOCUTORY SALE        2
30     OF REAL PROPERTY
